United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Sioux Falls, SD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1455
Issued: January 10, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 27, 2012 appellant filed a timely appeal from the April 23, 2012 decision of the
Office of Workers’ Compensation Programs (OWCP) which denied her request for leave
buyback from February 23 to March 5, 2010. Pursuant to the Federal Employees’ Compensation
Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
this case.
ISSUE
The issue is whether appellant established that she was disabled for the period
February 23 to March 5, 2010.
FACTUAL HISTORY
On March 3, 2010 appellant, then a 40-year-old clerk, filed an occupational disease claim
alleging that she sustained extreme pain on the right side of her neck, shoulder and arm due to

1

5 U.S.C. § 8101 et seq.

factors of her federal employment. The employing establishment noted that she could only work
four-hour days.
In a February 23, 2010 report, Dr. J. Chris Johnson, a chiropractor, diagnosed an
unspecified subluxation, cervical spondylosis with myelopathy and subluxations in the thoracic
and lumbar region. He advised that appellant was unable to work. In a March 3, 2010 note,
Dr. Johnson treated her for an injury sustained as a direct result of performing repetitive motions
at work. He prescribed physical limitations for returning to full-time duty on March 8, 2010 with
restrictions. In a June 23, 2010 report, Dr. Johnson noted that three cervical x-rays were taken
and subluxations were noted at C3 and C6. He explained that moderate decreased disc space, as
well as posterior lipping and spurring were evident at C5 and C6. X-rays from March 11, 2010
accompanied his report.
On August 26, 2010 OWCP accepted appellant’s claim for cervical subluxations (closed
dislocation cervical disc, C2 and a closed dislocated cervical disc C6).2
On August 9, 2011 appellant filed a claim for leave buyback from February 23 to
March 5, 2010. The employing establishment submitted information showing that she used sick
or annual leave for time lost from work between February 23 and March 5, 2010.
By letter dated February 21, 2012, OWCP advised appellant that it had received her claim
to repurchase leave for the period from February 23 to March 3, 2010. She was advised that the
medical evidence did not support total disability. OWCP allotted her 30 days to submit
additional medical evidence to support her disability for work.
In a March 16, 2012 report, Dr. Johnson noted treating appellant since June 2007. He
explained that in February 2010, she presented with new neck and shoulder pain that was caused
at work. Dr. Johnson listed symptoms of severe neck, shoulder and low back/leg pain. He
explained that appellant engaged in lifting, bending, pushing and pulling multiple times
throughout the workday. These movements put added stress on appellant’s cervical, thoracic and
lumbar spine which was why she still had pain and missed time at work to let the spine and
surrounding musculature heal. Dr. Johnson noted that her spine was constantly reintroduced to
stressors at work and did not properly heal, resulting in occasional flare ups that required one to
two weeks to recover.
By decision dated April 23, 2012, OWCP denied appellant’s claim for leave buyback. It
found that she had not submitted sufficient medical evidence to establish her disability for work
for the period claimed.
LEGAL PRECEDENT
The term disability as used in FECA means the incapacity because of an employment
injury to earn the wages that the employee was receiving at the time of injury.3 Whether a
2

OWCP originally denied appellant’s claim in a June 8, 2010 decision. However, on August 26, 2010, this
decision was vacated.
3

20 C.F.R. § 10.5(f).

2

particular injury caused an employee disability for employment is a medical issue which must be
resolved by competent medical evidence.4 When the medical evidence establishes that the
residuals of an employment injury are such that, from a medical standpoint, they prevent the
employee from continuing in the employment held when injured, the employee is entitled to
compensation for any loss of wage-earning capacity resulting from such incapacity.5 The Board
will not require OWCP to pay compensation for disability in the absence of any medical
evidence directly addressing the specific dates of disability for which compensation is claimed.
To do so would essentially allow employees to self-certify their disability and entitlement to
compensation.6
In situations where compensation is claimed for periods when leave was used, OWCP has
the authority to determine whether the employee was disabled during the period for which
compensation is claimed.7 It determines whether the medical evidence establishes that an
employee is disabled by an employment-related condition during the period claimed for leave
buyback, after which the employing establishment will determine whether it will allow the
employee to buy back the leave used.8
ANALYSIS
OWCP accepted that appellant sustained cervical subluxations in the form of closed
dislocation cervical disc, C2 and a closed dislocated cervical disc, C6. She filed a claim
requesting leave buyback from February 23 to March 5, 2010. The Board finds that the medical
evidence is not sufficient to establish that appellant was disabled during this period due to her
accepted condition.
Appellant submitted several reports from Dr. Johnson, a chiropractor, who diagnosed a
spinal subluxation based on x-ray.9 Dr. Johnson did not clearly explain why appellant was
totally disabled by the accepted cervical subluxation from February 23 to March 5, 2010. In his
February 23, 2010 report, he diagnosed subluxation of the thoracic and lumbar region and stated
only that appellant was unable to work. Dr. Johnson did not provide adequate medical rationale

4

Paul E. Thams, 56 ECAB 503 (2005).

5

Id.

6

William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

7

See Laurie S. Swanson, 53 ECAB 517 (2002); see also 20 C.F.R. § 10.425 (the employee may claim
compensation for periods of annual and sick leave which are restorable in accordance with the rules of the
employing establishment).
8

See Laurie S. Swanson, id.

9

Section 8101(2) of FECA provides that chiropractors are considered physicians and their reports considered
medical evidence only to the extent that they treat spinal subluxations as demonstrated by x-ray to exist. 5 U.S.C.
§ 8101(2); Paul Foster, 56 ECAB 208 (2004).

3

explaining how her accepted cervical condition contributed to her disability for work during the
claimed period.10
In his March 3, 2010 treatment note, Dr. Johnson listed restrictions on returning to
full-time duty as of March 8, 2010. He did not address how her cervical subluxation caused
disability. In a June 23, 2010 report, Dr. Johnson confirmed that three cervical views were taken
and subluxations were noted at the C3 and C6 levels. Again, he failed to provide an opinion on
whether appellant was disabled for the period from February 23 to March 5, 2010 due to the
accepted condition. Dr. Johnson’s reports are of limited probative value.11 In a March 16, 2012
report, he advised that he had treated appellant since June 2007. In February 2010, appellant had
new neck and shoulder pain that was caused by work. Dr. Johnson briefly noted that she
engaged in lifting, bending, pushing and pulling multiple times throughout the workday. In
addressing causal relation, he noted these movements placed added stress on the cervical,
thoracic and lumbar spine. Dr. Johnson noted that appellant’s spine was constantly reintroduced
to stressors at work and did not properly heal, resulting in occasional flare ups that required one
to two weeks to recover. The Board notes that this report is of limited probative value.
Dr. Johnson did not adequately explain how the accepted cervical condition caused or
contributed to appellant’s disability from February 23 to March 5, 2010. The Board will not
require OWCP to pay compensation for disability in the absence of any medical evidence
directly addressing the specific dates of disability for which compensation is claimed.12 OWCP
advised appellant that it was her responsibility to submit medical evidence supporting that she
was disabled due to her accepted employment injury for any lost time claimed February 23 to
March 5, 2010.
On appeal, appellant asserts that she was unable to work during the period in question.
As noted, the medical record contains insufficient evidence explaining how her accepted cervical
condition prevented her from work during the period she claimed compensation.
The Board finds that the medical evidence is insufficient to establish that appellant was
entitled to compensation for the period February 23 to March 5, 2010 due to her accepted
employment injury.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she was
entitled to compensation for the period February 23 to March 5, 2010.

10

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).
11

See A.D., 58 ECAB 149 (2006); Michael E. Smith, 50 ECAB 313 (1999) (medical evidence that does not offer
any opinion regarding the cause of an employee’s condition is of limited probative value).
12

See supra note 6.

4

ORDER
IT IS HEREBY ORDERED THAT the April 23, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 10, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

